DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 7, 9-12, 21, 23, 24, 26, 27, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Paping et al. (US Pat. 6,979,734) in view of Giezen et al. (US Pat. 6,677,386).
Considering Claims 1 and 10:  Paping et al. teaches an elastomeric composition (Abstract) comprising a gelatinized/destructured and crosslinked starch (8:1-11; 6:61-15) homogeneously mixed/uniformly dispersed in the elastomeric component (claim 8).  Paping et al. teaches the composition as comprising 15 weight percent of glycerol with respect to the starch (8:1-11).  Paping et al. teaches the composition as comprising 1 to 4 weight percent glyoxal (8:1-11).  The original specification defines destructured starch as any starch that has lost its native granular structure (pg. 2).  The gelatinzation process transforms the initial crystalline granular structure of the starch into a different crystalline or amorphous starch structure, which meets the definition of destructured 
Paping et al. teaches that the starch is prepared by the method of Giezen et al. (4:62-5:6).  Giezen et al. teaches treating the starch with 0.1 to 5 weight percent of an acid or enzyme (1:56-62).  It would have been obvious to have used the acid or enzyme of Giezen et al. in the starch of Paping et al., and the motivation to do so would have been to achieve a nanparticle size (1:56-62) which allows for reduced viscosity and increased mixing of starch into the rubber composition (2:28-55).
	Paping et al. does not teach that the starch is added in an effective amount as a hysteresis reducing additive.  However, Paping et al. teaches adding the starch in 0-30 weight percent of the mixture of the starch and the elastomer (8:1-11), which would correspond to 0 to 43 phr.  This substantially overlaps with the claimed range of 3 to 70 phr in an anticipatory manner.  The original specification shows a reduction in hysteresis as low as 2 phr of starch (pg. 22).  The original specification does not identify the inclusion of the depolymerizing agent as being critical to achieve the claimed reduction in hysteresis.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a reduction in hysterisis would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claims 3 and 27:  Paping et al. teaches that the starch is destructured then mixed with a crosslinking agent (8:1-11).  However, the instant claim is a product by process claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP § 2113.
Considering Claims 4:  Paping et al. teaches that the starch is destructured then mixed with a crosslinking agent (8:1-11).  
Considering Claims 7, 9, 21, 23, 24, 26, 30, and 31:  Paping et al. teaches the composition as comprising 1 to 4 weight percent glyoxal (8:1-11).
Considering Claim 11:  Paping et al. teaches the elastomer as being natural rubber (Example 1).  
Considering Claim 12:  Paping et al. teaches the elastomer as being natural rubber, which is an isoprene hompolymer (Example 1).  Thus it has the same structure as the synthetic diene homopolymer claimed.  
Considering Claim 32:  Paping et al. teaches forming the destructured and crosslinked starch by extrusion, at 100 to 120 ºC and atmospheric pressure/0.1 MPa (7:5-15).  

Claims 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paping et al. (US Pat. 6,979,734) in view of Giezen et al. (US Pat. 6,677,386).
Considering Claims 28 and 29:  Paping et al. teaches an elastomeric composition (Abstract) comprising a gelatinized/destructured and crosslinked starch (8:1-11; 6:61-15) homogeneously mixed/uniformly dispersed in the elastomeric component (claim 8).  Paping et al. teaches the composition as comprising 15 weight percent of glycerol with respect to the starch (8:1-11).  Paping et al. teaches the composition as comprising 1 to 4 weight percent glyoxal (8:1-11). The original specification defines destructured starch as any starch that has lost its native granular structure (pg. 2).  The gelatinzation process transforms the initial crystalline granular structure of the starch into a different crystalline or amorphous starch structure, which meets the definition of destructured starch.  Paping et al. teaches forming the destructured and crosslinked starch by extrusion, at 100 to 120 ºC and atmospheric pressure/0.1 MPa (7:5-15).  
Paping et al. teaches that the starch is prepared by the method of Giezen et al. (4:62-5:6).  Giezen et al. teaches treating the starch with 0.1 to 5 weight percent of an acid or enzyme (1:56-62).  It would have been obvious to have used the acid or enzyme of Giezen et al. in the starch of Paping et al., and the motivation to do so would have been to achieve a nanparticle size (1:56-62) which allows for reduced viscosity and increased mixing of starch into the rubber composition (2:28-55).
	Paping et al. does not teach that the starch is added in an effective amount as a hysteresis reducing additive.  However, Paping et al. teaches adding the starch in 0-30 weight percent of the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Response to Arguments
Applicant's arguments filed July 7, 2021 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument Paping et al. does not teach a destructured starch is not persuasive.  Paping et al. teaches a gelatinized/destructured and crosslinked starch (8:1-11; 6:61-15).   The original specification defines destructured starch as any starch that has lost its native granular structure (pg. 2).  The native granular structure is identified by phase contrast optical microscopy (pg. 2).  The gelatinzation process transforms the initial crystalline granular structure of the starch into a different crystalline or amorphous starch structure, which meets the definition of destructured starch.  As shown by Xiao et al. (Journal of Food Composition and Analysis 92, 2020, 103576) the native granular structure is shown by a distinct Maltese Cross in optical microscopy (Section 3.1).  This Maltese cross disappears during gelatinization due to the desctruction of the crystalline structure (Section 3.2).  The explicit definition of destructured starch in the original specification does not require an absence of a granular structure as argued by the applicant, but merely the absence of the original native granular structure.  

The starch of Paping et al. is prepared by mixing starch and glycerol/a polyol at a temperature of 130-140 ºC to gelatinize the starch (10:1-16).  This is the same process described in the original specification to prepare the destructured starch, with glycerine/glycerol being a named species of polyol (pg. 3).  The product of Paping et al. is taught to have lost the crystallinity of the original native starch during gelatinization (10:52-62) and is preferred to be a non-crystalline product (Abstract).
B)  The applicant’s argument that Giezen et al. teaches the acid or enzyme as being optional is not persuasive.  A reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component. Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  See MPEP § 2123.
C)  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, It would have been obvious to have used the acid or enzyme of Giezen et al. in the starch of Paping et al., and the motivation to do so would have been to achieve a nanparticle size (1:56-62) which allows for reduced viscosity and increased mixing of starch into the rubber composition (2:28-55).  Giezen et al. establishes the nanometer size as being important for the enhanced properties of the starch particles, including the improved viscosity (2:48-55).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767